DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9 to 17, drawn to a microphone assembly comprising a housing having a sound port and an external device interface with electrical contacts, an electro-acoustic transducer disposed in the housing and configured to generate an electrical signal in response to detecting acoustic energy, an electrical circuit disposed in the housing and electrically coupled to contacts of the external device interface, the electrical circuit comprising a converter configured to convert the electrical signal to digital data, a low-power keyword detection engine (LKDE) configured to detect presence of a keyword in the digital data while the digital data is buffered in the buffer, a high-power keyword detection (HKDE) configured to wakeup from a low-power sleep mode if the LKDE detects a keyword in the digital data, and after awakening verify the presence of a keyword detected by the LKDE by processing the digital data in the buffer, wherein the HKDE is configured to detect keywords with higher certainty than the LKDE, classified in H04R 1/04.
II. Claims 18 to 20, drawn to a method for detecting a keyword in an audio processor, the method comprising receiving audio data from at least one source, buffering the audio data, determining whether the audio data includes a keyword using a low-power keyword detection engine (LKDE) while buffering, awakening a high-power keyword detection engine (HKDE) from a low-power sleep mode if a keyword is detected by the LKDE, and verifying presence of the keyword detected by the LKDE by processing buffered audio data using the HKDE, wherein the LKDE is configured to determine presence of the keyword with a true positive rate (TPR) above a first threshold and a false acceptance rate (FAR) below a second threshold, the first and second thresholds being constrained by a maximum acceptable power consumption associated with a duty cycle with which the HKDE is awakened, and wherein the HKDE is configured to detect presence of the keyword with a lower FAR than the LKDE, classified in G10L 2015/088.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Invention I has separate utility for a microphone assembly with a specific structure including a housing with a sound port and circuitry coupled to contacts of an external device interface, but Invention II has separate utility in a method for determining a presence of a keyword according to a true positive rate above a first threshold and a false acceptance rate below a second threshold.  Generally, Invention I is directed to specifics of a microphone structure in a housing, and Invention II is directed to a method that uses a true positive rate and a false acceptance rate.  See MPEP §806.05(d).
The examiner has required restriction between subcombinations usable together. Where Applicants elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP §821.04(a).  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Claims 1 to 8 are generic to Invention I and Invention II, and will be examined upon election of, and together with, Invention I or Invention II.  
Inventions I and II are linked by dependent claim 10, which sets forth the limitations directed to a true positive rate (TPR) being above a first threshold and a false acceptance rate (FAR) being below a second threshold of independent claim 18.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking dependent claim 10 if election is according to Invention I.  Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
MPEP §809 states: “Where an application includes claims to distinct inventions as well as linking claims, restriction can nevertheless be required.” 
Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious burden on quality examination if the two inventions are considered together due to the divergent claim limitations and different areas of search.  Invention I requires a different search and combination of references than a search and combination of references for Invention II.  A complexity of a rejection would be significantly increased if the two inventions were examined together because the inventions would require different combinations of references, and a corresponding rejection would be unduly lengthy and complicated.  A reference for a first of the two inventions would not generally be relevant to a second of the two inventions due to the different combination of features set forth by the two sets of independent claims.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 25, 2022